                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

PATRICIA PARRISH                                                                     PLAINTIFF
as next friend and with power of attorney for
NORMAN FROSSARD, JR.

V.                                                    CIVIL ACTION NO. 1:18-CV-232-SA-RP

WELLS FARGO, N.A., and
DEAN MORRIS, LLC                                                               DEFENDANTS

                                             ORDER

       For all of the reasons fully explained in a separate Memorandum Opinion issued this same

day, the Plaintiffs’ federal claims brought under the Real Estate Settlement Procedures Act, the

Fair Debt Collection Practices Act, and the Fair Credit Reporting Act are dismissed with prejudice.

The Court declines to exercise supplemental jurisdiction over the Plaintiffs’ state law claims, and

they are dismissed without prejudice. The Defendants’ Motion to Dismiss [12] is GRANTED, and

this CASE is CLOSED.

       It is SO ORDERED, on this the 24th day of September, 2019.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
